Citation Nr: 1047962	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for thoracic spine condition 
and sciatica, to include as due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

At the July 2009 VA examination, the VA examiner was asked to 
determine the presence of a current thoracic spine disability, 
and the existence of sciatica.  His diagnosis, after physical 
examination of the Veteran, was "posterior thorax myofascial 
bands longissimus thoracis muscles."  The examiner also stated 
that he was "unable to determine [the] relationship, origin or 
cause [of this disability without] resorting to speculation."

Because the examiner stated the conclusion in clinical terms, and 
not in "plain English," it is unclear whether a thoracic spine 
condition was diagnosed, or whether a current disability exists.  
Moreover, it was not indicated whether the inability to provide a 
nexus opinion without resorting to speculation was made due to 
the examiner's lack of experience in the specific clinical area, 
or due to some missing evidence which would be necessary to 
formulate an opinion.  Finally, x-rays were not taken of the 
lumbar spine, which is the focus on the Veteran's appeal.  For 
these reasons, the examination is insufficient, and a new one 
must be conducted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the issue of entitlement to service connection for 
thoracic spine condition and sciatica is REMANDED for the 
following actions:

1.  Schedule the Veteran for a VA spine 
examination to diagnose any thoracic spine 
disorder and, if such is found, provide an 
opinion as to its etiology.  The claims 
folder, including a copy of this Remand, must 
be made available to the examiner and 
reviewed in conjunction with the examination.  
Any indicated tests and studies must be 
accomplished; thoracic spine x-rays and any 
other tests necessary to determine the 
presence of sciatica must be conducted.  

The examiner should answer the following 
questions, in "plain English," to the best 
of his/her ability:  does a thoracic spine 
disability, separate and distinct from the 
Veteran's service-connected lumbar spine 
disability, exist? Does sciatica exist?  If 
either such disability exists, is that 
disability at least as likely as not (50 
percent or greater probability) related to 
the Veteran's military service, or on a 
proximate or secondary basis to any of the 
Veteran's service-connected disabilities?  
Finally, if the requested opinion cannot be 
rendered without resorting to speculation, is 
the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts), or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training)?  A complete rationale, citing 
to claims file documents and/or current 
clinical findings, must be provided for any 
opinion expressed.

2.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  If the 
Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  After undertaking the development above, 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

